Citation Nr: 1720430	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  05-34 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU), prior to April 21, 2009, to include as due on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran had active military service from January 1944 to January 1946.  

This matter comes to the Board of Veterans' Appeals (Board) from March 2005 and January 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing before the Board in July 2012.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative, and both the representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his daily life and his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).

In December 2012, the Board denied service connection for an acquired psychiatric disability, to include PTSD and an anxiety disorder, and remanded the claim for an increased rating for the lower back disability and a claim for a TDIU for further development.  In July 2013, the Appeals Management Center (AMC) granted a TDIU, effective June 1, 2009.  The AMC also issued a supplement statement of the case (SSOC), continuing the denial of a rating in excess of 40 percent for the service-connected lower back disability. 

The Veteran appealed the Board's December 2012 denial of service connection for an acquired psychiatric disability to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court granted a Joint Motion by the parties to vacate and remand the December 2012 Board decision that denied service connection for an acquired psychiatric disability, and returned this matter to the Board for the further proceedings.  


In the July 2013 rating decision, the AMC indicated that the grant of a TDIU, effective June 1, 2009, was a total grant of the benefit sought on appeal.  The AMC granted the TDIU effective from June 1, 2009 when the Veteran became eligible to TDIU on a schedular basis (he previously had a combined disability rating of 10 percent from April 1, 1946, 20 percent from February 28, 1972, 40 percent from December 9, 2004, and 50 percent from December 20, 2005).  The AMC did not address the issue of entitlement to a TDIU prior June 1, 2009 in the July 2013 SSOC.  

However, when evidence of unemployability is received during the course of an appeal from an assigned disability rating, a claim for a TDUI will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran filed his claim for an increased rating for service-connected lower back disability in December 2004 and there is evidence suggesting that he was unemployable as a result of his service-connected lower back disability prior to June 1, 2009.  The record reflects that the Veteran has been unemployed since the mid to late 1990's.  As such the Board found that the claim for a TDIU prior to June 1, 2009 was a part of the pending appeal for an increased rating for the service-connected lower back disability.  

In December 2016, the RO issued a rating decision granting entitlement to service connection for PTSD, with an effective date of April 21, 2009 and evaluated as 70 percent disabling.  As such, the claim on appeal for TDIU prior to June 1, 2009 was re-classified as prior to April 21, 2009. 


FINDINGS OF FACT

1.  Prior to April 21, 2009, the Veteran was service connected for arthritic changes left side, L-S Joint evaluated as 40 percent disabling; left sciatica and L4-5 radiculopathy evaluated as 20 percent disabling; tinnitus evaluated as 10 percent disabling; and bilateral hearing loss.  

2.  The Veteran's total combined disability rating was 60 percent; as such he did not meet the schedular criteria for TDIU.  

3.  The Veteran's service connected disabilities, alone, are not shown to have precluded him from securing and following substantially gainful employment consistent with his education and occupational background.  


CONCLUSION OF LAW

For the period prior to April 21, 2009, the criteria for a TDIU, to include on an extra-schedular basis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a total disability evaluation, prior to April 21, 2009, based upon his service-connected disabilities.  

All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  Total disability will be considered to exist when there is presented any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340. 

If the schedular rating is less than total, a total disability evaluation can be based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16.  
Nevertheless, it is the established policy of VA that all Veterans who are individually unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (b).  In other words, even where the percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be granted in exceptional cases where the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities.  38 C.F.R. § 4.16 (b). 

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

38 C.F.R. § 4.16 (a) does not require a finding that the schedular ratings are inadequate to compensate for the average impairments in earning capacity caused by particular disabilities, but requires only a finding that the service-connected disabilities render a particular Veteran unemployable.  VAOPGCPREC 6-96 (August 16, 1996).

In this case, prior to April 21, 2009, the Veteran was service connected left sided arthritic changes, rated as 40 percent disabling; left sided sciatica, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as non-compensable.  The Veteran's combined rating, prior to April 21, 2009, was 60 percent.  This combined rating fell short of the threshold needed for a schedular evaluation under 38 C.F.R. § 4.16, even when combining his back and nerve disability together because they stem from the same etiology.  Accordingly, a schedular grant of TDIU is not warranted prior to April 21, 2009 and the only question for the Board is whether TDIU is warranted on an extraschedular basis.  

It is recognized that the Board may not assign an extraschedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  Where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the appropriate first line authority to consider entitlement on an extraschedular basis.  Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).  In May 2014, the Board referred the Veteran's claim to the Director of C&P for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

Extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors are marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  

In January 2017, the Director of C&P evaluated whether the Veteran is entitled to TDIU on an extra-schedular basis.  The  C&P Director determined that the evidence did not show an unusual disability picture demonstrating that the Veteran's service connected arthritic back condition created marked interference with employment or frequent periods of hospitalization or any other exceptional factures that would render the application of the regular schedular rating standards impractical prior to April 21, 2009.  Specifically, the C&P director notes that none of the Veteran's medical examinations performed prior to 2009 provide any evidence demonstrating that the use of regular schedular rating standards would be impractical.  Further, there was no objective evidence of record to substantiate that an unusual disability picture existed prior to 2009.  Therefore, the C&P Director denied entitlement to TDIU on an extra-schedular basis.  

This case has now been returned to the Board for further review.  In that regard, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director regarding extraschedular entitlement to a TDIU because the Court has determined that the Director's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233 (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU under 38 C.F.R. § 4.16 (b) (2016) prior to April 21, 2009.

The Board has reviewed the evidence of record prior to April 21, 2009 to determine whether there is such an exceptional or unusual disability picture is presented that renders application of regular rating schedular standards impractical.  

On June 1, 2009, the Veteran became eligible for a schedular TDIU because he was granted a 40 percent disability rating for his left lower extremity radiculopathy.  Even though the Veteran had a combined disability rating for 60 percent, he was eligible to have his back disability and radiculopathy be considered as one disability because they result from a common etiology.  See 38 C.F.R. §§ 4.16, 4.25.  

In December 2012, the Board remanded the Veteran's claim for TDIU for a VA opinion.  The Board specifically asked the VA examiner to consider whether the Veteran had at any time since December 2004, been precluded from obtaining or maintaining any gainful employment solely due to his service connected disabilities.  The Board used the date of the December 2004 because that is when the Veteran filed his claim for an increased rating for his service connected disabilities.  

A VA examiner in 2013 indicated that the Veteran last worked in 1996, when he retired as an immigration officer and had not worked in any capacity since then.  The examiner concluded that the Veteran was precluded from obtaining or maintaining any gainful employment solely due to his service-connected back disability and secondary left sided radiculopathy since December 2004.  Based on this examiners opinion, the Veteran was granted TDIU based upon his date of schedular eligibility, June 1, 2009, and the RO did not consider whether the Veteran was eligible for an extra-schedular evaluation prior to June 1, 2009.  

As the VA examiner provided favorable evidence that the Veteran was precluded from working since December 2004 due to his service connected disabilities, the Board will evaluated the evidence between December 2004 and April 21, 2009 to determine whether there is evidence to support an extra-schedular TDIU during this period.  

A VA examination from January 2005 did note complaints of throbbing pain in the lower spine that would radiated to the left lower extremity without any additional symptoms or complications. 

In October 2007, the Veteran underwent another VA examination that showed arthritic changes to the Veteran's back and his evaluation was increased to 40 percent disabling, due to pain on range of motion and limitation of movement.   At this VA examination, the Veteran complained of significant joint dysfunction with radicular pain.  The pain occurred every day; he described it as a burning, achy pain that radiates down his left leg.  He was only able to walk one-quarter of a block and has difficulty going up and down stairs.  At this time, the Veteran was using a cane to ambulate.  The Veteran told the examiner that he was previously gainfully employed as an immigration inspector, and that he was able to hold down this job with this type of pain.  At the time of this examination, the Veteran was retired and did not attribute his retirement to his service connected disability.  

In a May 2008 statement from the Veteran, he stated his arthritic condition was worsening and he was having difficulty walking and sleeping at night.  A VA examination from June 2009 did show diminished reflexes and neurological weakness on the left side, and as such the Veteran was granted a 40 percent evaluation for left sided radiculopathy due to moderately severe symptoms.  As such, his evaluation was increased as of June 1, 2009 and he was granted TDIU at that time.  

The Board agrees with the Director's determination that the TDIU is not warranted on an extra-schedular basis.  Even though there is a favorable opinion, that was provided in by the VA examiner in January 2013 that Veteran was precluded from working since December 2004 due to his service connected disabilities, the evidence of record, to include treatment records and examination during this time period, does not support this conclusion.  Specifically, the Board finds that the statement made by the Veteran at his October 2007 examination is highly probative as to his entitlement to TDIU prior to April 21, 2009, when he stated that he did not retire or attribute his retirement to his service connected disability.  Additionally, there is no evidence of record prior to April 21, 2009 that demonstrated that Veteran's disability picture was exceptional or unusual as to render impractical the application of the regular schedular standards such that the Veteran would be entitled to an extra-schedular evaluation.  

In sum, the Board finds that there is no evidence of record prior to April 21, 2009 that shows the Veteran was precluded from maintaining substantially gainful employment due to his service connected disabilities prior to April 21, 2009.  As such, the Board finds that entitlement to TDIU prior to April 21, 2009 is not warranted in this case, and the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016).   

The Veteran was provided VA examinations which are adequate for the purposes of determining entitlement to TDIU as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
ORDER

For the period prior to April 21, 2009, entitlement to TDIU is denied.  



____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


